Citation Nr: 1302816	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neurogenic bowel.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to June 1972.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In his July 2010 substantive appeal, the Veteran requested a Board hearing.  An October 2011 report of general information, VA Form 21-0820, reflects that the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).  

In addition to the above noted three issues, the Veteran also appealed the issues of entitlement to service connection for bilateral upper extremity spasticity to neuropathic pain, and entitlement to service connection for bilateral lower extremity spasticity, to include neuropathic pain.  In a July 2011 rating decision, the RO granted entitlement to those disabilities thus, they no longer for appellant consideration.   

Clinical records have been added to the Veteran's electronic claims file since the most recent Supplemental Statement of the Case; thus, the RO has not considered them in adjudicating the Veteran's claims.  The Board finds that the Veteran is not prejudiced by the lack of RO consideration, as the Board, in the decision below, grants the Veteran's claims.    


FINDINGS OF FACT

1.  The Veteran is competent to state that he has bowel difficulties.

2.  The competent evidence of record reflects that the Veteran has a neurogenic bowel secondary to a 2008 cervical spine injury, which has been clinically found to be related to an in-service cervical spine injury. 

3.  The Veteran is competent to state that he is unable to achieve an erection.

4.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record reflects that the Veteran has erectile dysfunction of an organic origin after a 2008 spinal injury, which has been clinically found to be related to an in-service cervical spine injury.


CONCLUSIONS OF LAW

1.  Neurogenic bowl is proximately due to service-connected cervical spine disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

2.  Erectile dysfunction is proximately due to service-connected cervical spine disability. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

3.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met. 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2008 and September 2009. 

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains VA and private medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran was afforded VA examinations in 2008, 2009, and 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the decision below, the Board grants the Veteran's claims for entitlement to service connection; thus, inadequacies, if any, with regard to the examinations and opinions are not prejudicial to the Veteran.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).   

Special Monthly Compensation (SMC)

VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114 (k) (West 2002 & Supp. 2012).  Loss of use of one testicle is established when (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. 38 C.F.R. § 3.350(a)(1)(i) (2012). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Neurogenic bowel

In May 1972, while in service, the Veteran injured his neck in a diving accident.  X-rays showed that the Veteran had a minimal compression fracture of the anterior-superior spine-C5, for which he is service-connected.  The Veteran separated from service in June 1972.  Thirty six years later, in June 2008, the Veteran injured his cervical spine when he fell.  The June 27, 2008 emergency room visit note reflects that the Veteran had fallen the previous day, striking his head.  It was noted that he had been unable to rise and lay "incontinent of stool."  Upon clinical examination, it was noted that he had poor rectal tone and was incontinent of stool.  

A July 3, 2008 physical medicine and rehabilitation consultation record reflects that the Veteran reported that he was unable to tell whether he had been continent; however, per the nurses report, he was continent.  A rectal examination revealed a "strong rectal tone and rectum sensation is present."  A clinical recommendation was to "continue with bowel program daily, continue with MiraLax and suppository in the morning.  Please sit patient on the commode after meals."  

An October 2008 VA examination report reflects the opinion of the examiner that the Veteran's "central cord syndrome with spinal cord injury is not due to or caused by his military service.  The Veteran was a tree trimmer for over 30 years.  He slipped and fell on a wet sidewalk while carrying a box rushing to bring it to the boat.  In my medical opinion his central cord syndrome with spinal cord injury is not due to, caused by, or the result of his military service nor was it aggravated by his minimal C5 compression fracture.  He was in no way limited from a very physical job of tree trimming for over 30 years."

In October 2008 correspondence, Dr. JL. B. stated that a records "review and patient interrogation revealed that the Veteran had sustained a mid cervical fracture during the early 70s, which was deemed stable and appropriately managed non-operatively.  While it's impossible to establish a direct cause-effect relation between the prior cervical trauma and his current degenerative cervical disease, it remains a considerable factor to be taken into account."

In private March 2009 correspondence, Dr. M.L. stated "I do believe that the injury [the Veteran] suffered in June 2008 would be more likely to have occurred in the setting of a previous neck injury as [the Veteran has] documented." 

November 2009 correspondence from Nurse Practitioner A.B reflects her opinion that "it is more likely than not, that incomplete quadriplegia in the [Veteran] is indeed secondary to pre-existing spinal cord stenosis, that was secondary to C5-C7 degenerative joint disease, precipitated by the initial 1972 service connected injury to his neck."

In a July 2011 rating decision, the RO granted service connection for the Veteran's bilateral upper and lower extremity neuropathy, based on the statements of Dr. JL. B., Dr. M.L., and Nurse A.B. that his injury in 2008 was related to his injury in 1972.  In a July 2011 supplemental statement of the case (SSOC), the RO denied the Veteran's claim for entitlement to service connection for neurogenic bowel disability on the basis that the Veteran's neurogenic bowel after the 2008 accident was not chronic or sustained after the date of his claim.  (The Veteran filed his claim in September 2009.)  

The evidence of record does reflect that within a day, if not hours, of the Veteran's June 2008 fall, he had bowel incontinence.  The initial question is whether the Veteran has chronic bowel incontinence or a chronic neurologic bowel disability.  July 2008 clinical records reflect that the Veteran "would like daily bowel routines early in the morning.  Nursing staff aware.  Patient stated he had loose stools prior to transfer here.  Will decrease colace and senna to [every day] and use dulcolax [suppository] daily as well for bowel routine."  A July 30, 2008 VA record reflects that the Veteran has had no accidents with his bowels and is using senna and digital stimulation.

A July 2009 VA examination report reflects that the Veteran reported fecal incontinence of "moderate" fecal leakage.  Pads were not required.  The frequency of the fecal incontinence was approximately one time every two weeks.  It was further noted that he takes Bisacodyl daily for constipation.  It was noted that the Veteran had a neurogenic bowel related to the fall in 2008.

An August 2009 VA clinical record reflects an assessment of "neurogenic bowel, function improving over time but possibility of incontinence affecting socially."  It was noted that he was to continue taking Bisacodyl, but was no longer taking stool softener or polyethylene glycol powder.  It was discussed with the Veteran that the goal of the bowel program was to have a "planned bowel movement, thus avoiding unplanned incontinence."

The Veteran filed his claim for entitlement to service connection on September 3, 2009.  A September 25, 2009 VA examination report addendum reflects that the Veteran's neurogenic bowel was not caused by the Veteran's compression fracture of the C spine with cervical spine fusion C4-C7 and degenerative disc disease.  The rationale was that the Veteran never had any symptoms until after his fall in 2008. 

October 2010 VA clinical records reflect that the Veteran was "continent of bowel and bladder."  However, the record also reflects that the Veteran continues to "fear bowel incontinence, he has only had 1 incontinence episode in the past several months, so feel this has improved greatly."  Upon rectal examination, he had normal tone, normal sphincter control, and normal sensation.  The record reflects "continent of bowel, very rare incontinence - discuss use of enemeez or other modalities prior to social outings, could consider accidents stink video if nursing is able to show during [their] assessment, or a later time, otherwise, continue plan as present.  Encourage fiber for bulking to prevent accidents.  When tested, rectal sphincter control is intact."

A March 2011 VA examination report reflects the examiner's opinion that the Veteran does not have bowel incontinence but has a fear of incontinence.  The examiner's opinion was based on the October 2010 clinical record noted above.   The Board has considered the opinion of the March 2011 examiner but notes that it does not discuss that the Veteran was on medication for his bowels, and whether the medication was the reason for the absence of chronic symptoms. 

An August 2011 VA clinical record reflects that "bisacodyl is helping.  He thinks he started with too high of a dose.  He had involuntary bowel movements with a higher dose.  Better now on less medicine."  

A September 2011 VA clinical record reflects that the Veteran reported a "change in bowel medicines has helped his bowel program.  He has not had any incontinent stools."

October 2011 VA clinical records reflect that the Veteran "initially denies any particular problems but upon more specific questioning [complained of] his bowels being inconsistent.  He has problems with urgency and incontinence that have been the worst ever this past year.  He finds this to be  very embarrassing."  The Veteran also reported that he "does feel the Metamucil is helping ."

A November 1, 2011 VA spinal cord injury annual evaluation reflects that the Veteran's neurogenic bowel was "stable-Regular meals, hydration, exercise-psyllium and bisacodyl tabs." 

A November 6, 2011 VA clinical record reflects "Neurogenic bowel - would continue with the metamucil as this should continue to help with 'normalizing' his [bowel movements].  [Otherwise] may need to work towards regular bowel program including use of enemas and [digital stimulation] to help empty bowels on a more regular basis and avoid incontinence. 

In sum, the evidence of record reflects that the Veteran's June 2008 cervical spine injury may be related to his 1972 injury in terms of severity, the Veteran did not have complaints of the bowel prior to the 2008 injury, and the Veteran has been diagnosed with a neurogenic bowel, during the pendency of his claim.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for neurogenic bowel is warranted. 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Erectile dysfunction

As noted above, an August 2009 VA clinical record reflects an assessment of "neurogenic bowel, function improving over time but possibility of incontinence affecting socially."  It was noted that he was to continue taking Bisacodyl, but was no longer taking stool softener or polyethylene glycol powder.  It was discussed with the Veteran that the goal of the bowel program was to have a "planned bowel movement, thus avoiding unplanned incontinence."  It was further noted that the Veteran had "erectile dysfunction, loss of interest in sex due to fear of bowel incontinence, excessive spasticity, hand dysfunction, body image."   

A July 2009 VA examination report reflects that the Veteran reported that he had erectile dysfunction. 

A September 2009 VA examination report addendum reflects that the Veteran's erectile dysfunction was not caused by the Veteran's compression fracture of the cervical spine fusion C4-C7 and degenerative disc disease.  The rationale was that the Veteran did not have erectile dysfunction until after his fall in 2008.  This opinion does not reflect that the 2008 fall exacerbated the injury in service. 

A September 2009 statement from S.R. indicates that she was involved in a sexual relationship with the Veteran since 2004.  She stated that since the 2008 fall and resulting surgery, the Veteran had disinterest in sexual activity and function. 

An October 2010 VA spinal cord injury annual evaluation reflects impotence of organic origin. 

August and October 2011 VA clinical records reflect that the Veteran had complaints of erectile dysfunction and would like to try a mediation to alleviate this.  

A November 1, 2011 VA spinal court injury annual evaluation reflects a finding of "[e]rectile dysfunction secondary to spinal cord injury."  

The Board finds that the above noted evidence, taken together, indicates that it is at least as likely as not that the Veteran's current erectile dysfunction is causally related to his spinal injury.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for erectile dysfunction as secondary to a cervical spine disability are met. See 38 C.F.R. § 3.102 (2011); See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

SMC

As noted above, the Veteran has been granted service connection for erectile dysfunction.  Therefore, considering the foregoing evidence that the Veteran is unable to achieve an erection, and in light of the grant of entitlement to service connection for erectile dysfunction, the Board finds that entitlement to SMC based on loss of use of a creative organ is warranted. See 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).


ORDER

Entitlement to service connection for a neurogenic bowel is granted.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to special monthly compensation (SMC) based on loss of use of creative organ is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


